Citation Nr: 1141396	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher initial rating for gastroesophageal reflux disorder (GERD) status post nissen fundoplication with symptoms of irritable bowel syndrome (IBS), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1996 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for status post nissen fundoplication with residual globus symptoms and assigned a noncompensable rating.  It also denied service connection for GERD and IBS.

In April 2009, the RO granted service connection for GERD and IBS.  It increased the Veteran's appealed rating from noncompensable to 30 percent and recharacterized the appealed disability as GERD status post nissen fundoplication with IBS symptoms.  Higher ratings are available, and the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

Jurisdiction has since been transferred to the Baltimore, Maryland RO.

The Veteran was scheduled for a hearing before a member of the Board in January 2011.  He did not appear for the hearing.  In April 2011, he stated that he desired another hearing.  In order for the hearing to be rescheduled, he must have filed a written motion showing good cause for missing the hearing within 15 days following the originally scheduled hearing.  38 C.F.R. § 20.702(d).  He did not do so.  The Board will proceed as if the hearing request had been withdrawn.  See id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)) (Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination)). 

The Veteran's only VA examination took place in May 2006.  VA treatment records, dated in October 2007, reflect a new diagnosis of IBS.  Similarly, VA treatment records from May 2008 show that X-rays studies confirmed the presence of gastroesophageal reflux disorder (GERD).  These clinical findings were not of record at the May 2006 VA/QTC examination.  The grant of a higher initial rating was premised, in large part, on the subsequent VA treatment records.  As there is evidence that the Veteran's disability may have worsened since the May 2006 examination, a new examination is required. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to assess the current severity of the service-connected GERD status post nissen fundoplication with symptoms of IBS.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether there is anemia, weight loss, or malnutrition associated with the service connected gastrointestinal disability.  

The examiner should also opine as to whether the service-connected status post nissen fundoplication severe impairment in health, or a lesser but considerable impairment in health.  

3.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions sought in the remand and has all findings needed to rate the disability. 

4.  If there is evidence of additional relevant treatment, the AOJ should obtain records of the treatment.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

